P.R. Williams was convicted in the district court of Osage county of the crime of embezzlement, and his punishment fixed at imprisonment in the state penitentiary for a term of two years.
This appeal has been pending in this court since the 20th day of May, 1921, the cause having been submitted June 1, 1922, at which time no appearance was made by any counsel representing plaintiff in error, nor has any brief been filed in his behalf. Rule 9 of this court (12 Okla. Crim. viii, 165 P. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment."
An examination of the pleadings, instructions, and judgment and sentence discloses no prejudicial error, and the judgment is accordingly affirmed. *Page 387